October 19, 2000


AMENDMENT TO JANUARY 24, 2000 AMENDED AND RESTATED
AGREEMENT LETTER

This amendment is made between Skyhub Far East Inc. (Skyhub FE, a BVI company),
Skyhub Asia Holdings Limited (Skyhub Asia, a Hong Kong company) and eVision
USA.Com, Inc (eVision, a Colorado company) to their AMENDED AND RESTATED
AGREEMENT LETTER, dated January 24, 2000. All parties agree to the following:

1. Skyhub FE and eVision agree to permit Skyhub Asia to be a party to the
January 24, 2000 Amended and Restated Agreement Letter, and to assume Skyhub
FE’s obligations under the Loan Commitment Agreement dated February 18, 2000,
and any promissory notes drafted pursuant to that Agreement, between Skyhub FE
and eBanker USA.com, Inc.


2. Skyhub FE confirms that all assets and agreements have been transferred from
Skyhub FE to Skyhub Asia including the 1,185,209 eVision shares previously
issued.


3. eVision will guarantee that an orderly and reasonable sale of the 1,185,209
eVision shares in the open market will generate funds of no less than
US$3,000,000 plus the accrued interest from the loans made by eBanker USA.com,
Inc. pursuant to the Loan Commitment dated February 18, 2000. Any shortfall will
be made up, at eVision’s discretion, through cash or the issuance of additional
eVision shares with piggyback registration rights. The board of directors of
Skyhub Asia will agree upon the execution of the orderly and reasonable sale of
these shares.


4. All other terms of the January 24, 2000 agreement remain unaffected by this
amendment.



For and on behalf of:                            For and on behalf of:
eVision USA.Com, Inc.                            Skyhub Far East Inc.
/s/ Fai H. Chan                                  /s/ Edward Chan
___________________________                      _______________________________
Authorized Signature                             Authorized Signature
Name : Fai H. Chan                               Name : Edward Chan
Date   : 10/19/00                                Date   : 10/19/00

For and on behalf of:
Skyhub Asia Holdings Limited
/s/ Fai H. Chan
____________________________
Authorized Signature
Name : Fai H. Chan
Date   : 10/19/00
